DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,987,746 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other; it would have been obvious for one of ordinary skill in the art to have implemented the method for providing instructions to cause the robotic manipulator to grip the physical object at the selected grasp point with the gripper and move the physical object to the drop-off location because usage of the method claim from patent ’746 would cover the instant claimed method.   

Claims 2-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-5 and 1 of U.S. Patent No. 9,987,746 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other; it would have been obvious for one of ordinary skill in the art to have implemented the method for providing instructions to cause the robotic manipulator to grip the physical object at the selected grasp point with the gripper and move the physical object to the drop-off location because usage of the method claim from patent ’746 would cover the instant claimed method.   



Claims 7-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7-10 and 1 of U.S. Patent No. 9,987,746 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other; it would have been obvious for one of ordinary skill in the art to have implemented the method for providing instructions to cause the robotic manipulator to grip the physical object at the selected grasp point with the gripper and move the physical object to the drop-off location because usage of the method claim from patent ’746 would cover the instant claimed method.    

Claims 11-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-16 and 1 of U.S. Patent No. 9,987,746 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other; it would have been obvious for one of ordinary skill in the art to have implemented the method for providing instructions to cause the robotic manipulator to grip the physical object at the selected grasp point with the gripper and move the physical object to the drop-off location because usage of the method claim from patent ’746 would cover the instant claimed method.    

Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,987,746 B. Although the conflicting claim(s) are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 17 disclose a system to provide instructions to cause the robotic manipulator to grip the physical object at the selected grasp point with the gripper and move the physical object to the drop-off location. 
The differences between the scope and content of the patent claim 17 and   and the claim of the applicant at issue is that the claim 17 in the application contains a control system configured to determine a motion path for the gripper to follow in order to move the physical object to a drop location for the physical object. 
However, in view of the patent claim 17, it would have been obvious for one of ordinary skill in the art to conclude that in order for the robotic manipulator to move the physical object to the drop off location, a motion path need to be determined. Therefore, the claim 17 of the application would have been an obvious variation of the invention defined in patent claim 17.  

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,987,746 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other; it would have been obvious for one of ordinary skill in the art to have implemented the system wherein the control system is further configured to determine, before selecting the first grasp point, that the robotic manipulator moving along the motion path after grasping the physical object at a second grasp point from among the two or more potential grasp points is expected to result in a collision of the robotic manipulator with an obstructing object because usage of the system claim from patent ’746 would cover the instant claimed system.   

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,987,746 B. Although the conflicting claim(s) are not identical, they are not patentably distinct from each other because the scope and content of the patent claim 19 disclose a non-transitory computer readable medium having stored therein instructions, that when executed by a computing device, cause the computing device to perform functions comprising providing instructions to cause the robotic manipulator to grip the physical object at the selected grasp point with the gripper and move the physical object to the drop-off location. 
The differences between the scope and content of the patent claim 19 and the claim of the applicant at issue is that the claim 19 in the application contains computer device instruction(s) for determining a motion path for the gripper to follow in order to move the physical object to a drop location for the physical object. 
However, in view of the patent claim 19, it would have been obvious for one of ordinary skill in the art to conclude that in order for the robotic manipulator to move the physical object to the drop off location, a motion path need to be determined using the instructions stored within the non-transitory computer readable medium. Therefore, the claim 19 of the application would have been an obvious variation of the invention defined in patent claim 19.  

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,987,746 B. Although the conflicting claims are not identical, they are not patentably distinct from each other; it would have been obvious for one of ordinary skill in the art to have implemented the non-transitory computer readable medium wherein selecting the first grasp point comprises: determining that the robotic manipulator moving along the motion path after grasping the physical object at a second grasp point from among the two or more potential grasp points is expected to result in a collision of the robotic manipulator with an obstructing object because usage of the non-transitory computer readable medium claim from patent ’746 would cover the instant non-transitory computer readable medium claim.     

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12-15, 17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schmalz et al. (Pub. No.: 2001/0052708 A1).

Regarding claims 1, 4, 17 and 19, Schmalz et al. disclose a vacuum grip system and method for gripping an object and handling apparatus and method for handling an object using a vacuum system comprising a maneuverable handling robot 8 (e.g., a robotic manipulator), a vacuum grip system 10 (e.g., a gripper attached to the robot manipulator and gripper uses suction) and a computer having a program to control robot 8 which can be stored on a non-transitory computer readable medium (see par. 57, 61-63), the method comprising:
determining two or more potential grasp points (e.g., the vacuum grip system 10 grasps an object 11a at two marked locations 16. The two marked location 16 lie approximately in the center of the transverse sides, and somewhat off-center on the longitudinal sides – see par. 65; Figure 3) on a physical object corresponding to points at which a gripper attached to a robotic manipulator is operable to grip the physical object (e.g., the vacuum grip system 10 is maneuvered farther down in the direction of the arrow 17 until the lateral suction unit 20 is located in the lower area of the object 11a, for instance, at marked location 16. The upper suction unit 19 is thus upwardly displaced, for instance at marked location 16, the relative to the base unit 18 of the vacuum grip system 10. Figure 4 depicts two or more flat area each larger in area than a gripping surface of the gripper (e.g., claim 4 limitation) – see par. 69, 68, 78; Figures 4-5); 
determining a motion path for the gripper to follow in order to move the physical object to a drop-off location for the physical object (e.g., during handling motion, the robot 8 remove object 11 from a first pallets 5 and set the removed object 11 onto a second pallet 6 or a convey belt, which require a particular motion trajectory to be determined and implemented – see par. 59 and 73); 
selecting, based on the determined motion path, a first grasp point on the physical object from among the two or more potential grasp points (e.g., the vacuum grip system 10 grasp the object 11a at a marked location 16, for instance side or top of the object 11a, which can be based on the particular motion trajectory to set the removed object on the second pallet 6 – see par. 65, 69, 68, 59, 73; Figures 3-5); and 
providing instructions to cause the robotic manipulator to grip the physical object at the selected first grasp point on the physical object with the gripper and move the physical object through the determined motion path to the drop-off location (e.g., the maneuverable handling robot 8 grasps and removes the object 11a, via the vacuum grips system 10, at the marked locations 16 from pallets 5 and sets the removed objects 11a onto a second pallet 6 or a conveyor belt – see par. 59, 65, 69, 68; Figures 3-5 ).

Regarding claim 2, Schmalz et al. disclose a vacuum grip system and method for gripping an object and handling apparatus and method for handling an object using a vacuum system further comprising: receiving at least one sensor scan of the physical object, wherein determining the two or more potential grasp points on the physical object is based at least in part on the at least one sensor scan of the physical object (e.g., from the transit time of a laser beam, the shape of the surfaces of object 11 arranged on the pallet 5 can be determined; for instance, sensors roughly localize the location (position and orientation) of the edge at the upper, front, right corner of a selected object. The vacuum grip system 10 grasps an object 11a at two marked locations 16. The two marked location 16 lie approximately in the center of the transverse sides, and somewhat off-center on the longitudinal sides – see par. 62, 46, 65; Figure 1-3).

Claim 3, Schmalz et al. disclose a vacuum grip system and method for gripping an object and handling apparatus and method for handling an object using a vacuum system wherein determining the two or more potential grasp points comprises identifying two or more flat areas on the physical object and determining that the identified two or more flat areas are each a potential grasp point (e.g., Figure 3 depicts multiple flat surface of the object 11a; wherein the vacuum grip system 10 grasps an object 11a at two marked locations 16. The two marked location 16 lie approximately in the center of the transverse sides, and somewhat off-center on the longitudinal sides – see par. 65, 69, 68; Figure 3-5). 

Regarding claims 12-13, Schmalz et al. disclose a vacuum grip system and method  for gripping an object and handling apparatus and method for handling an object using a vacuum system further comprising: storing information, in a memory storage, comprising one or more of: (i) the selected grasp point, (ii) the determined motion path, and (iii) a performance evaluation of the selected grasp point based on the movement of the physical object through the determined motion path to the drop-off location (e.g., marked locations (16) of the object (11a) lie approximately in the center of the transverse sides, and somewhat off-center on the longitudinal sides from where the robot will grasp the objet – information of the object grasping points can be stored on the computer memory) (see par. 62, 46, 61, 65; Figures 1-3); and further comprising: using the stored information to determine other grasp points for the robotic manipulator to use in picking up additional physical objects from the physical environment (e.g., a vacuum grip system (10) grasps objects at the marked locations (16). The locations (16) lie approximately in the center of the transverse sides, and somewhat off-center on the longitudinal sides – information of objects grasping point can be stored on the computer memory (see par. 65, 61; Figure 3)). 

Regarding claim 14, Schmalz et al. disclose a vacuum grip system and method  for gripping an object and handling apparatus and method for handling an object using a vacuum system  further comprising: providing the stored information to a second robotic manipulator to determine grasp points for the second robotic manipulator to use to pick up physical objects from a physical environment (e.g., the maneuverable handling robot (8) grasps and removes the object (11a), via the vacuum grip system (10), at the marked locations (16) from pallets (5) and sets the removed objects (11a) onto a conveyor belt (drop-off location). At the end of the conveyor belt, the objects (11) are then laid on a second pallet, using an additional handling apparatus (e.g., a second maneuverable handling robot (8)) – under this disclosure, information regarding the objects are forwarded to the additional handling robot to transfer objects (11) from the conveyor belt to the second pallet) (see par. 59, 65, 69, 68, 61; Figures 3-5).  

Regarding claim 15, Schmalz et al. disclose a vacuum grip system and method  for gripping an object and handling apparatus and method for handling an object using a vacuum system further comprising: determining one or more adjacent physical objects in contact with the physical object (Figures 1-6 depict multiple objects within a pallet); and providing instructions to cause the robotic manipulator to create space between the physical object and the one or more adjacent physical objects by using the gripper to cause the physical object to alternately move in at least two opposing directions prior to moving the physical object through the determined motion path (e.g., Figure 6 depicts robot (8) maneuvering the object(11a) and creating a space between at least two objects (11)  (see Figure 6 and par. 72-73).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmalz et al. (Pub. No.: US 2001/0052708 A1) in view of Reyier et al. (Pub No.:  US 2008/0253612 A1).

Regarding claims 5 and 16, Schmalz et al. disclose a vacuum grip system and method  for gripping an object, and handling apparatus and method for handling an object using a vacuum system wherein the selected first grasp point (e.g., the vacuum grip system 10 grasp the object 11a at a marked location 16, for instance side or top of the object 11a – see par. 65, 69, 68, 59, 73; Figures 3-5) comprises a first point on a first surface of the physical object and a second point on a second surface of the physical object (e.g., Figure 3 depicts marked  locations (16) at two different surfaces of the object), wherein the first and second surfaces have opposite surface orientations (e.g., the two different surfaces of the object have opposite surface orientations – see Figures 3-5 and related disclosure). 
However, Schmalz et al. reference is not explicit regarding wherein the gripper comprises a two finger gripper configured to clamp onto the identified first and second points (claim 5) and a process for identifying a fiducial mark at a particular point on a virtual object representative of the physical object, wherein the fiducial mark indicates a reference point for gripping the physical object; and - 57 -determining a point on the physical object corresponding to the fiducial mark as one of the two or more potential grasp points (claim 16).
However, Reyier et al. teach a method and an apparatus for locating and picking up object from a carrier by identifying and analyzing objects (or groups of objects) by scanning with a line laser device and generating a virtual three-dimensional model which is then compared with a pre-defined virtual object (see par. 45). A step of comparing a virtual three-dimensional surface (18) to a pre-defined virtual object (15) can be performed in the following way. The virtual object (15) is moved and rotated until it fits a part of the virtual three-dimensional surface (18) (see Figure 8). Information about the movement and rotation of the virtual object (15) directly corresponds to the orientation and location of a physical object (2) on the carrier 1 and this information can then be used to determine how the object (2) on the carrier 1 shall be picked up (e.g., limitation: fiducial mark as a reference point for gripping the physical object) by using robot's suction cup, magnet or finger (see par. 28, 35 and 33; Figures 1-9).
   Given the teaching of Reyier et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Schmalz et al.’ invention to incorporate, within the grip and handling system and method, a robot finger to grasp object(s) and a mechanism/process for identifying and analyzing objects by scanning and generating a virtual three-dimensional model of an object to be grasped by robot finger(s).
Doing so would enhance a grip system and method for identifying and analyzing objects by scanning and generating a virtual three-dimensional model of an object, gripping an object by using robot finger, and handling the object from one location to another. 

Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmalz et al. (Pub. No.: US 2001/0052708 A1) in view of Bandyopadhyay et al. (Pub No.:  US 2010/0114338 A1).
Regarding claims 8-9, Schmalz et al.’s is not explicit with respect to a process (i) wherein determining the motion path for the gripper comprises determining a sequence of joint angles for the robotic manipulator that minimizes a cost function, wherein the cost function comprises a plurality of weighted criterion associated with different characteristics of the motion path and wherein determining the motion path for the gripper comprises determining a sequence of Cartesian coordinates for the physical object that minimizes - 55 -a cost function, wherein the cost function comprises a plurality of weighted criterion associated with different characteristics of the motion path.
However, Bandyopadhyay  et al. teach a multi-goal path planning of welding robot with automatic sequencing comprising a mechanism/process for selecting  an optimal robot path depends on a set of pre-defined attributes(e.g., having an assigned weight), and is a direct function of these attributes (e.g., a total cost value, total load experienced on a robotic joints (54), total time for the movement of the robot (50) in a cyclic path, smoothness criterion etc.) and generating a collision free path that automatically determines the optimal sequence based on a certain cost function associated with the entire path - which can include a sequence of the robot joint angles and Cartesian coordinate of the robot end effector having a tool/object. For example, if the total joint load value needs to be minimized for a particular path, then the weight attached to the joint load value for each segment of the cyclic path is higher than the weight assigned to the rest of the attributes. The score for each path segment of the cyclic path is obtained by combining the value of each pre-defined attribute and the assigned weights to the attributes. The cumulative scores for each allowed cyclic path is calculated by summing up the score for each path-segment, and the path with the minimum cumulative score is the optimal path with respect to the cycle time (see abstract, par. 15 and 24 and Figures 2-6).
Given the teaching of Bandyopadhyay et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Schmalz et al.’ invention to incorporate, within the grip and handling system and method, a mechanism/process for selecting  an optimal robot path depends on a set of pre-defined attributes(e.g., having an assigned weight) and generating a collision free path that automatically determines the optimal sequence based on a certain cost function associated with the entire path to move the robot across goal points. 
Doing so would enhance a vacuum grip system and method for gripping an object, handling the object using a vacuum system and transferring objects from one location to another without collision by selecting an optimal robot path based on a set of pre-defined attributes and a certain cost function associated with an entire path to move the robot across locations. 

Conclusion


This application is a continuation application of U.S. application no. 15/968,323 filed on May 1, 2018, now U.S. Patent 10,518,410 (“Parent Application”) which is a continuation application of U.S. application no. 15/093,118 filed on April 7, 2016, now U.S. Patent 9,987,746 (“Parent Application”) which is a continuation application of U.S. application no. 14/213,089 filed on March 14, 2014, now U.S. Patent 9,333,649 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664